Citation Nr: 0323308	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a stomach disorder 
including irritable bowel syndrome (claimed in the 
alternative as an undiagnosed illness manifested by stomach 
aches).

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for condyloma and 
genital warts on the penis.

5.  Entitlement to service connection for sleep apnea 
(claimed in the alternative as an undiagnosed illness 
manifested by sleep disorder).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1985 to 
August 1989 and November 1990 to June 1991.  This appeal 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an RO rating decision.  

During an April 2003 VA examination, the veteran complained 
of having tinnitus resulting from his periods of active duty.  
The issue of entitlement to service connection for tinnitus 
has been reasonably raised by the record, and this issue is 
referred to the RO for appropriate action.  

The claim for service connection for bilateral hearing loss 
is discussed in the decision section, while the claims for 
service connection for a stomach disorder including irritable 
bowel syndrome (claimed in the alternative as an undiagnosed 
illness manifested by stomach aches), a sinus disability, 
condyloma and genital warts on the penis, and sleep apnea 
(claimed in the alternative as an undiagnosed illness 
manifested by sleep disorder) are discussed in the remand 
section.  


FINDING OF FACT

VA examiners have opined that it is as least as likely as not 
that the veteran's current bilateral hearing loss disability 
was manifested during his first period of active duty.  




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he currently has 
bilateral hearing loss resulting from noise exposure while 
working as an aircraft mechanic during his first period of 
active duty, or alternatively, from exposure to noise from 
explosions and gunfire during his second period of active 
duty (which occurred during the Gulf War).  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted for sensorineural hearing loss, although not 
otherwise established as incurred in service, if such 
condition is manifested to a 10 percent degree within one 
year following service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  
However, there is no evidence in this case that the veteran 
was treated for or diagnosed as having sensorineural hearing 
loss in service or within one year of either discharge from 
active duty.  

Impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2002).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the provisions of 38 C.F.R. § 
3.385 do not have to have been met during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The evidence warrants a grant of service connection for 
bilateral hearing loss in this case, so the Board will be 
concise in its summary of the relevant facts.  There was no 
evidence of significant hearing loss in conjunction with the 
veteran's entrance into his first period of active duty.  He 
denied any history of hearing loss prior to active duty, and 
an audiogram conducted in August 1985 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
15
5
10
5
5

A subsequent audiology test in November 1995 was also 
essentially normal, but by the time of his August 1989 
separation examination, an audiogram revealed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
55
LEFT
15
10
10
30
40

Audiology examinations conducted in January 1990, April 1991, 
May 1991, and May 1998 reflected similar results (i.e., 
significant bilateral hearing loss in the 4000 Hertz 
frequency).  

The veteran underwent a VA audio examination in February 
2003.  The VA audiologist reviewed the claims file and 
summarized the relevant medical history in the examination 
report.  The veteran denied any significant noise exposure 
prior to military, in between his two tours of duty, and 
since military service.  He said that during his first tour 
of duty he was exposed to noise serving as an aircraft 
mechanic.  He stated that during his second tour of duty, he 
was exposed to power generator noise, large trucks, and some 
explosions.  He said he had hunted occasionally in the past 
without hearing protection, but stated that he had not hunted 
since approximately 1994.  

Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
50
LEFT
20
10
15
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
audiologist concluded that the veteran's hearing was within 
normal limits when he enlisted for his first period of 
service in 1985, and that at the time of his discharge in 
1989, he had a decrease in high frequency sensitivity in both 
ears.  The audiologist concluded (in pertinent part) that 
based on this information, it was likely that the veteran's 
hearing loss was related to military service, in that the 
configuration of this hearing loss was most typical of noise 
exposure.  This conclusion was essentially echoed by a VA 
physician in a separate examination report dated in April 
2003.  

There is no question that the veteran has an impaired hearing 
disability as defined in 38 C.F.R. § 3.385 (2002), in that 
his audiology test results consistently reflect an auditory 
threshold in the 4000 Hertz frequency of at least 40 
decibels.  Moreover, based on the entire record (in 
particular the opinions of the VA audiologist in February 
2003 and the VA physician in April 2003), the Board finds 
that the preponderance of the evidence reflects that it is as 
least as likely as not that the veteran's bilateral hearing 
loss was manifested during his first period of active duty.  
Therefore, the Board finds that service connection is 
warranted for bilateral hearing loss. 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In light of the result here (a full grant 
of the claim for service connection), the Board finds that a 
detailed discussion of the VCAA is unwarranted, because any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error. 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for bilateral 
hearing loss is granted.

REMAND

Additional development is necessary concerning the claims for 
service connection for a stomach disorder including irritable 
bowel syndrome (claimed in the alternative as an undiagnosed 
illness manifested by stomach aches), a sinus disability, 
condyloma and genital warts on the penis, and sleep apnea 
(claimed in the alternative as an undiagnosed illness 
manifested by sleep disorder).   

Accordingly, appellate consideration will be deferred and 
this case is REMANDED for the following actions:

1.  Review the articles and other 
documents submitted by the veteran's 
representative in August 2002, as well as 
the VA examination reports associated 
with the claims file following the 
issuance of the supplemental statement of 
the case (SSOC) in December 2001.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers for 
respiratory and/or skin symptoms since 
December 2001.  Request his authorization 
to release any identified private medical 
records.  Attempt to obtain copies of any 
treatment records identified, as 
authorized by the veteran.  

4.  Arrange for a respiratory examination 
of the veteran with the appropriate VA 
medical facility.  Send the claims folder 
to the examiner for review.  Any testing 
and x-rays deemed necessary should be 
conducted.  The examiner should answer 
the following questions:

a.  What is the correct diagnosis of 
the veteran's current respiratory 
disability (if any), including any 
sinus condition?

b.  If the veteran has a current 
respiratory disability, when did it 
first have its onset?  Is it at 
least as likely as not that it is 
related to the veteran's first 
period of service (August 1985 to 
August 1989), or any other incident 
of service? 

5.  Arrange for a dermatological 
examination of the veteran with the 
appropriate VA medical facility.  Send 
the claims folder to the examiner for 
review.  Any testing and x-rays deemed 
necessary should be conducted.  The 
examiner should answer the following 
questions:

a.  Does the veteran had condyloma 
and/or genital warts on the penis?  

b.  If the veteran has condyloma 
and/or genital warts on the penis, 
when did either condition first have 
its onset?  Is it at least as likely 
as not that either condition is 
related to the veteran's periods of 
service? 

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last SSOC in December 
2001) and discussion of all pertinent 
regulations, including the VCAA, and the 
most recent version of 38 C.F.R. § 3.317.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 


directs expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 



